         Case 1:18-cv-00681-RJL Document 267 Filed 10/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
       Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH ,
AMERICA FIRST MEDIA,

       Defendants.

                              NOTICE OF CHANGE OF FIRM

       To the Clerk of Court and all parties of record:

       Defendants Edward Butowsky and Matthew Couch, by and through their undersigned

counsel, hereby notify the Court and all parties of records, that Eden P. Quainton, who is

admitted to practice law in this Court, is now a partner with the firm of Dunnington, Bartholow

& Miller LLP. Mr. Quainton will remain Defendants’ counsel in this litigation.

       Mr. Quainton’s updated contact information is as follows: Eden P. Quainton,

Dunnington, Bartholow & Miller LLP, 230 Park Avenue, New York, NY 10169, Tel: 212-682-

8811 Fax 212-661, Email: equainton@dunnington.com



Dated: October 2, 2020                  Respectfully submitted,


                                         /s/ Eden P. Quainton_____________________
                                        DUNNINGTON, BARTHOLOW
                                        & MILLER LLP
                                        230 Park Avenue
                                        New York, New York 10169
                                        (212) 682-8811
                                         equainton@dunnington.com
                                         Attorneys for Defendants Edward Butowsky and
                                        Matthew Couch
         Case 1:18-cv-00681-RJL Document 267 Filed 10/02/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on October 2, 2020 the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiff

Aaron Rich.



                                                   DUNNINGTON, BARTHOLOW &
                                                   MILLER LLP

                                                    /s/ Eden Quainton___________________
                                                    Dunnington, Bartholow & Miller LLP
                                                    230 Park Avenue
                                                    New York, New York 10169
                                                    (212) 682-8811
                                                    Attorneys for Defendants Edward Butowsky
                                                   and Matthew Couch




                                               1
